DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/22 was filed after the mailing date of the Notice of Allowance on 4/13/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
Because the Advisory Action mailed 9/1/2020 did not indicate entry of the amendment received 8/24/2020, the status of claims 28-30 remains “WITHDRAWN”.  Therefore, an examiner’s amendment to the record appears below to clarify the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 28-30 were cancelled as being directed toward an invention non-elected without traverse in applicant’s response received 10/1/2018.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: 
The previous reasons for allowance still stand as The Board of Patent Appeals and Interferences reversed the Examiner in a decision on 12/14/21. The Board’s decision was that Saitoh does not disclose a housing enclosing the secure processor and the main processor. 
The best U.S. prior art Kim (2013/0266141) discloses a secure processor, a first display connected to the secure processor, a first user input device associated with the first display and connected to the secure processor, and a main processor separate from the secure processor, the main processor connected to the secure processor. However, the best U.S. prior art lacks the limitations of a housing enclosing the secure processor and the main processor, as well as payment instrument reader connected to the secure processor. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best NPL prior art De Bruin (A Wallet-Less Mobile Payment System Using Near Field Communication (NFC)) discloses processors and input devices. However, the best NPL lacks the limitations of a housing enclosing the secure processor and the main processor, as well as payment instrument reader connected to the secure processor, as well as a main processor separate from the secure processor. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687

                                                                                                            /VICTORIA E. FRUNZI/                                                                                                            Primary Examiner, Art Unit 3688 8/10/2022